BERDON, J.,
dissenting. The defendant, Donald Misiorski, pleaded guilty to three misdemeanors arising out of a single act of sexual misconduct and public indecency. The defendant’s probation officer decided of his own accord that General Statutes (Rev. to 1997) § 54-102s1 (Megan’s Law) authorized him to disclose the facts surrounding the defendant’s conviction to, inter alia, the members of the defendant’s bowling league. The defendant moved to prevent this humiliation at the hands of his probation officer, but the trial court permitted the disclosure. The majority affirms that decision on the ground that the trial court “properly ordered [disclosure as a] condition of probation.” That is not *294what happened. In fact, the trial court abdicated all responsibility for the disclosure by holding that Megan’s Law “giv[es] the probation or parole authorities absolute discretion [to disclose a citizen’s criminal record] in any case in which a person has been convicted of [any] sexual offense . . . .”2 (Emphasis added.) By affirming this ruling, the majority of this court gives probation officers despotic discretion to violate a citizen’s privacy arbitrarily and without any judicial review whatsoever.
In the final sentence of its opinion, the majority concludes that Megan’s Law does not “[prohibit] the office of adult probation from warning potential and vulnerable victims” of potentially dangerous transgressors. I do not, of course, doubt the legitimacy of the state’s power to protect the public. The real question implicated by the present case, however, is whether the state may brand a defendant as a deviant sexual predator without first according that defendant a meaningful hearing that satisfies the requirements of due process of law. In my view, this latter question admits of only one answer: the constitution forbids the state from depriving a citizen of his privacy unless it first conducts a rigorous, judicial inquiry.
“Traditionally, the extent of process due an individual subject to a possible deprivation of a protected liberty or property interest is analyzed under the framework of Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976).” Doe v. Pataki, 3 F. Sup. 2d 456, 469 (S.D.N.Y. 1998). In Mathews, the United States Supreme Court explained that the determination of what process *295is due in a particular context “generally requires consideration of three distinct factors: First, the private interest that will be affected by the official action; second, the risk of an erroneous deprivation of such interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards; and finally, the [state’s] interest . . . .” Mathews v. Eldridge, supra, 335. I consider each of these factors in turn.
The private interest at stake is of constitutional magnitude, and hence of the highest order. “Constitutional privacy interests are implicated . . . because . . . [t]he damage to [citizens’] reputations resulting from [disclosure] stigmatizes them as currently dangerous sex offenders, can harm their earning capacities, and can cause them to be objects of derision in the community.” Doe v. Sex Offender Registry Board, 428 Mass. 90, 101 n.12, 697 N.E.2d 512 (1998); accord E.B. v. Verniero, 119 F.3d 1077, 1105-1106 (3d Cir. 1997), cert. denied, 522 U.S. 1109, 118 S. Ct. 1039, 140 L. Ed. 2d 105 (1998); Doe v. Pataki, supra, 3 F. Sup. 2d 467-68; Cutshall v. Sundquist, 980 F. Sup. 928, 932 (M.D. Tenn. 1997); Doe v. Poritz, 142 N.J. 1, 99-107, 662 A.2d 367 (1995).
The risk of an erroneous deprivation when probation officers are deputized to make life shattering decisions under Megan’s Law is unacceptably high. Such determinations are the province of judges, not probation officers. Accordingly, “the probable value . . . [of] substitute procedural safeguards”; Mathews v. Eldridge, supra, 424 U.S. 334; — namely, the requirement of a rigorous, judicial determination before a disclosure may be made — is substantial.
Finally, the state’s interest consists of averting theoretical harm that might occur in the absence of prompt notification. This interest well may justify disclosure *296that follows close upon the heels of a prompt judicial hearing. It cannot, however, possibly be allowed to trump the need for a judicial hearing in the first place.
In my view, my analysis of the Mathews factors compels the conclusion that a judicial hearing must be conducted before any disclosures may be made pursuant to Megan’s Law. This conclusion comports with the holdings of a number of well reasoned opinions from highly respected courts. See, e.g., E.B. v. Verniero, supra, 119 F.3d 1105-1106; Doe v. Pataki, supra, 3 F. Sup. 2d 471-72; Doe v. Sex Offender Registry Board, supra, 428 Mass. 101 n.12; Doe v. Poritz, supra, 142 N.J. 107. These courts have also addressed the sensitive question of how, precisely, the state should balance a citizen’s right to privacy against the perceived need to invade that privacy through disclosure pursuant to Megan’s Law. Drawing upon the work of these courts, I would hold that: (1) a judicial hearing is required; (2) the defendant is entitled to legal representation at this hearing; (3) the state must furnish an attorney to a defendant who cannot afford one; (4) the state must prove, by clear and convincing evidence, that disclosure is necessary to prevent a substantial likelihood of grave harm; and (5) the defendant is entitled to assert an appeal as of right before his criminal record may be exposed to members of his community.
I recognize that the nightmarish regime created by the majority is not inconsistent with the text of Megan’s Law.3 That said, the statute does not address the mechanics of disclosing a defendant’s criminal record to the community. Accordingly, the statute does not *297foreclose the possibility of a rigorous, judicial hearing prior to branding a defendant as a deviant sexual predator. To the extent that this interpretation is mistaken, then Megan’s Law is unconstitutional as it was applied to the facts of the present case.
“Because statutory construction is informed by the presence of constitutional infirmities, this court reads statutes so as to avoid, rather than to create, constitutional questions. In re Valerie D., 223 Conn. 492, 534, 613 A.2d 748 (1992). More specifically, [i]n choosing between two statutory constructions, one valid and one constitutionally precarious, we will search for an effective and constitutional construction that reasonably accords with the legislature’s underlying intent. . . . In re Baby Girl B., 224 Conn. 263, 286, 618 A.2d 1 (1992). By refusing to acknowledge the unconstitutional consequences of the decision it renders today, the majority performs an end run around this basic axiom of statutory construction.” (Internal quotation marks omitted.) In re Baby Z., 247 Conn. 474, 561, 724 A.2d 1035 (1999) (Berdon, J., dissenting).
In short, the majority’s grant of fascistic powers to probation officers cuts away a pound of flesh from the constitutional right to privacy. Accordingly, I dissent.

 As it read at the time of the defendant’s offense, General Statutes (Rev. to 1997) § 54-102s provided: “(a) For the purposes of this section, ‘sexual offender’ means any person convicted of a violation of subdivision (2) of section 53-21, section 53a-70, section 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b committed on or after October 1, 1995.
“(b) Any sexual offender who is released from a correctional institution on parole or who is sentenced to a period of probation shall, during the period of such parole or probation and as a condition of such parole or probation, immediately notify his parole officer or probation officer, as the case may be, whenever he changes his residence address. Each parole officer or probation officer who is notified of such change of address shall notify the chief of police of the police department or resident state trooper for the municipality of the new address of the parolee or probationer and any other law enforcement official he deems appropriate.
“(c) Nothing in this section or section 54-102r shall be construed to prohibit a parole officer or probation officer acting in the performance of his duties and within the scope of his employment from disclosing any information concerning the parolee or probationer to any person whenever he deems such disclosure to be appropriate.”
This section was transferred to General Statutes § 54-260 in 1999 and the words “or section 54-102r” in subsection (c) were deleted to reflect the repeal of General Statutes § 54-102r by Public Acts 1998, No. 98-111.


 The majority asserts that “ ‘the trial judge has an exceptional degree of flexibility’ ” to determine the terms of probation. (Emphasis added.) Because the majority authorizes probation officers to make disclosures pursuant to Megan’s Law, this proposition has nothing to do with the result that the majority has reached.


 The relevant text of Megan’s Law provides: “Nothing in this section . . . shall be construed to prohibit a parole officer or probation officer acting in the performance of his duties and within the scope of his employment from disclosing any information concerning the parolee or probationer to any person whenever he deems such disclosure to be appropriate.” General Statutes (Rev. to 1997) § 54-102s (c).